Case 1:20-cv-09912-JGK Document 24 Filed 08/05/21 Page 1of1

United States District Court
Southern District of New York

 

LEE MORRELL, individually and on
behalf of all others similarly
situated, 20-ev-9912 {JGK)
Plaintiff, ORDER
- against -

WW INTERNATIONAL, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The parties intend to seek mediation. This case is stayed
pending the results of the mediation. The parties should advise
the Court of the state of this case by November 5, 2021.

SO ORDERED.

oN "
Dated: New York, New York LA / (bof
August 5, 2021 KUL Of L Hee

 

7 John’G. Koeltl
United States District Judge

 
